Cuyahoga App. No. 104666, 2017-Ohio-108. This cause was filed as a jurisdictional appeal. Upon consideration of appellant’s memorandum in support of jurisdiction, it is determined by the court that this cause originated in the court of appeals and, therefore, should proceed as an appeal of right pursuant to S.Ct.Prac.R. 5.01.
It is ordered by the court that the clerk shall issue an order for the transmission of the record from the Court of Appeals for Cuyahoga County and the parties shall otherwise proceed in accordance with S.Ct.Prac.R. 16.02 through 16.07.